well-suited to make factual determinations in the first instance.").

                 Accordingly, we

                            ORDER the petition DENIED.



                                                                             J.




                                                                             J.
                                                 Gibbons


                                                             geku   '        J.
                                                 Pickering


                 cc: Marc McCurdy
                      Attorney General/Carson City




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A    e